Citation Nr: 0727202	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for a bilateral hip 
disorder.

3.	Entitlement to service connection for a bilateral knee 
disorder.

4.	Entitlement to service connection for a bilateral ankle 
disorder.

5.	Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.  He is the recipient of the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in May 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veteran's Law 
Judge, sitting at the RO in December 2006 and a personal 
hearing before a Decision Review Officer, sitting at the RO 
in November 2005; transcripts of these hearings are 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served as a paratrooper during active duty and 
contends that his back disorder, bilateral hip disorder, 
bilateral knee disorder, bilateral ankle disorder, and right 
foot disorder are the result of injuries sustained when 
performing jumps.  As such, he contends that service 
connection is warranted for these musculoskeletal disorders.  
The Board determines that a remand is necessary for further 
development of the record. 

Initially, the Board observes that, subsequent to 
certification of the appeal to the Board, the veteran 
submitted additional evidence in the form of a summary of 
medical claims paid by BlueCross BlueShield.  This evidence, 
which is pertinent to the veteran's claim, was not reviewed 
by the RO, and the Board notes that the veteran did not waive 
initial RO consideration of this evidence.  Applicable VA 
regulations require that pertinent evidence be referred to 
the agency of original jurisdiction for review and that a 
supplemental statement of the case be prepared unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2006).  Therefore, the appeal must 
be remanded to allow the RO to consider this evidence and 
readjudicate the claims.  Id.

Additionally, the Board notes that VA must fulfill its duty 
to assist by attempting to obtain treatment records 
identified by the veteran.  In a July 2005 statement, the 
veteran requested that the RO obtain additional records 
pertinent to his back disorder.  The Board finds that such 
records are not associated with the claims file; nor is it of 
record whether or not they were requested.  Specifically, the 
veteran requested that the RO obtain records from Dr. F. D. 
dated from 1970 to 1990, Kotila Chiropractic Life Center 
dated from 1977-1979, the Allen Park VA Medical Center (VAMC) 
dated from 1977-1979, and the Porretta Center for Orthopaedic 
Surgery dated from 1977-1979.  

With regard to the records for Dr. F. D., the veteran 
indicated that Dr. F. D. was retired and his address unknown.  
Additionally, a statement from D. P. S. discusses treatment 
he received from Dr. F. D. at the same time as the veteran 
and indicates that Dr. F. D. sold his practice to Dr. R. J. 
whom both he and the veteran continued to see for treatment.  
Dr. R. J. has provided medical treatment records for the 
veteran and stated that any records older than ten years have 
been destroyed.  Therefore, the Board finds that records from 
the veteran's treatment by Dr. F. D. are unavailable, and VA 
has fulfilled its duty to assist in attempting to obtain 
these records.

Further, the Board observes that the RO noted that all 
records from the Porretta Center were destroyed after ten 
years.  However, there is no notation regarding the status of 
records from either the Kotila Center or the VAMC.  
Therefore, the Board determines that a remand is necessary to 
attempt to obtain these outstanding, relevant records.

The Board notes that an April 2005 VA examination shows that 
the veteran's thoracic lumbar spine, hips, knees, ankles, and 
right foot are all normal with no signs of residual trauma.  
However, the Board also observes that August 2004 and March 
2006 statements by Dr. D. G. indicate that the veteran has a 
high degree of degenerative arthritis in his spine and pelvic 
area, and that he has complaints of back, hip and leg pain.  
The August 2004 statement opines that the veteran's 
degenerative arthritic condition quite likely may have been 
caused by the veteran's active duty service, and the March 
2005 statement opines that the condition is very possibly 
linked to the veteran's military service.  Given the 
conflicting diagnoses and the proffered nexus opinion, the 
Board determines that a remand is necessary to afford the 
veteran another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
complete and return VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, for treatment 
records from Dr. F. D. dated from 1970 
to 1990, Kotila Chiropractic Life 
Center dated from 1977-1979, and the 
Porretta Center for Orthopaedic Surgery 
dated from 1977-1979.  Any available 
treatment records should be obtained, 
and a response, positive or negative, 
should be associated with the claims 
file. 
 
2.	Treatment records from the Allen Park 
VAMC should be obtained, to include 
treatment for the veteran's back 
disorder from 1977-1979.  A response, 
positive or negative, should be 
associated with the claims file. 

3.	The veteran should be afforded a VA 
examination in order to determine the 
existence and etiology of any back, 
hip, knee, ankle, or foot disorders.  
The examiner is requested to identify 
all complaints of back, hip, knee, 
ankle, and foot problems and assign 
diagnoses to each disorder.  The 
examiner also must review the claims 
file, to include the August 2004 and 
March 2006 statements of Dr. D. G., and 
any additional medical records 
obtained.  Any further evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  The 
examiner must then render an opinion as 
to whether any current diagnosed 
musculoskeletal disorders are more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), etiologically related to 
the veteran's active service and state 
a rationale for such opinion. 

4.	After completing the above actions and 
any other development that may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated.  The adjudication should 
include all pertinent evidence received 
since the issuance of the June 2006 
supplemental statement of the case, to 
include the summary of BlueCross Blue 
Shield claims.  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



